Ireland, J.
(concurring). I agree that our result in this case is mandated by G. L. c. 231, § 85K, but as I have written before, I am concerned when statutes are used to shield responsible parties from liability. See Barnett v. Lynn, 433 Mass. 662, 667-668 (2001) (Ireland, J., concurring); Brum v. Dartmouth, 428 Mass. 684, 708 (1999) (Ireland, J., concurring). I disagree, however, with the court’s contention that § 85K fairly “balances” the interests of the charitable organization against those of the injured citizen. Ante at 473. The statute is not only monetarily outdated, but also fails to recognize the evolving roles of traditionally charitable institutions. See Keene v. Brigham & Women’s Hosp., Inc., ante 223, 246-247 (2003) (Ireland, J., dissenting) (majority of jurisdictions recognize abrogation of liability in certain fields no longer makes sense). I call on the Legislature to address this problem.